Citation Nr: 0012796	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-15 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971. 

This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The Board interprets statements received from the veteran in 
March 1999 as a claim for an increased rating for post-
traumatic stress disorder.  This matter is referred to the RO 
for action deemed appropriate.


FINDING OF FACT

The veteran has not presented a claim of entitlement to 
service connection for bilateral hearing loss that is 
plausible or capable of substantiation. 


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).
	

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the veteran's claim for service connection for bilateral 
hearing loss is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Further, organic disease of the 
nervous system, such as sensorineural hearing loss, may be 
presumed to have been incurred during service if it becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 


In order to establish a disability due to impaired hearing 
according to the standards set forth by VA, the law provides 
that the veteran must meet the following requirements: The 
auditory threshold in any of the frequencies, 500, 1000, 
2000, 3000 or 4000 Hertz must be 40 decibels or greater; or 
the auditory thresholds for at least three of the 
frequencies, 500, 1000, 2000, 3000 or 4000 Hertz must be 26 
decibels or greater or scores using the Maryland CNC Test 
must be less than 94 percent.  38 C.F.R. § 3.385 (1999).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a claim for a benefit to be well grounded:  (1) There must be 
competent evidence of a current disability, usually shown by 
medical diagnosis; (2) There must be evidence of incurrence 
or aggravation of a disease or injury in service.  This 
element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In the present case, the service medical records, including 
the veteran's October 1971 separation examination, are 
negative for any findings, treatment or diagnosis of hearing 
loss.  In this regard, on his January 1970 entrance 
examination, audiological evaluation revealed pure tone air 
conduction thresholds of -5, -5, -5, and 0 decibels in the 
right ear and 0, 0, -5, and 10 decibels in the left ear at 
500, 1,000, 2,000, and 4,000 hertz, respectively.  An 
audiometric evaluation was not administered on his October 
1971 separation examination. 

The veteran's Form DD-214 showed that he had served in 
Vietnam where he earned the National Defense Service Medal 
(NDSM), SPS Badge with Rifle Bar M-16 (SPS M-16), Republic of 
Vietnam Campaign Medal (RVNCM), Bronze Star Medal with Device 
(BSM w/dev), and two Overseas Service Bars (2 O/S Bars).

His DA Form 20 shows that he served in Vietnam from August 
1970 to October 1971.  During this period he was assigned to 
the principal duties of section driver, cannoneer, and 
casual. 

Post-service, an April 1974 examination for appointment with 
the Army Reserve Officer Training Corps indicated that the 
veteran's ears were normal.  Audiological evaluation showed 
pure tone air conduction thresholds of 0, 0, 0, and 30 
decibels in the right ear and 0, 0, 0, and 0 decibels in the 
left ear at 500, 1,000, 2,000, and 4,000 hertz, respectively.

On VA audio examination in June 1997, an audiological 
evaluation showed pure tone air conduction thresholds of 25, 
25, 60, 60, and 50 decibels in the right ear and 25, 25, 50, 
55, and 55 decibels in the left ear at 500, 1,000, 2,000, 
3,000, and 4,000 hertz, respectively.

While the veteran was not diagnosed with hearing loss at 
service discharge or sensorineural hearing loss within one 
year from separation from service, service connection is not 
precluded if hearing loss can otherwise be linked to service.  
Ledford v. Derwinski, 3 Vet. App. 87 (1992).  However, 
notwithstanding the fact that the veteran currently has a 
hearing loss disability for VA purposes, and notwithstanding 
the possibility that he may have been exposed to excessive 
noise in the service, competent medical evidence linking any 
hearing loss to either his period of active military service 
or the one-year presumptive period for the development of 
sensorineural hearing loss is lacking.  Indeed, the only 
evidence linking a current bilateral hearing loss disorder to 
service is that offered by the appellant himself.  Yet, while 
the veteran may be capable of suggesting that he had trouble 
hearing inservice, and that he has trouble hearing now, as a 
layperson who is untrained in the field of medicine he is not 
competent to offer an opinion which links a current hearing 
loss disability to service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, as a well-grounded claim 
requires competent evidence linking a current disability to 
either the veteran's active duty or the one-year presumptive 
period for the development of sensorineural hearing loss, the 
Board finds that the appellant has failed to fulfill his 
statutory burden of submitting a well-grounded claim of 
entitlement to service connection for bilateral hearing loss.  
Hence, the benefit sought on appeal must be denied.

The Board acknowledges that the veteran has applied for 
Social Security Administration (SSA) benefits.  However, even 
assuming that the veteran has been awarded SSA benefits, the 
veteran has not claimed that these records would provide a 
nexus to service.  In any event, there is no duty to assist 
the veteran with respect to the aforementioned claim as it is 
not well grounded.  See 38 U.S.C.A. § 5107.

Finally, in reaching this decision the Board considered the 
fact that the veteran served in combat during the Vietnam 
War.  The provisions of 38 U.S.C.A. § 1154(b) (West 1991) are 
not, however, for application prior to the veteran 
establishing that he has submitted a well-grounded claim.  
Cf. Libertine v. Brown, 9 Vet. App. 521 (1996).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

